

113 S2089 IS: Supplemental Security Income Restoration Act of 2014
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2089IN THE SENATE OF THE UNITED STATESMarch 6, 2014Mr. Brown (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVI of the Social Security Act to update eligibility for the supplemental security
			 income program, and for other purposes.1.Short titleThis Act may be cited as the
			 Supplemental Security Income Restoration Act of 2014.2.Update in
			 eligibility for the supplemental security income program(a)Update in
			 general income exclusionSection 1612(b)(2)(A) of the Social
			 Security Act (42 U.S.C. 1382a(b)(2)(A)) is amended by striking
			 $240 and inserting $1,320 (increased as described in
			 section 1617(d) for each calendar year after 2015).(b)Update in earned
			 income exclusionSection
			 1612(b)(4) of such Act (42 U.S.C. 1382a(b)(4)) is amended by striking
			 $780 each place it appears and inserting $4,284
			 (increased as described in section 1617(d) for each calendar year after
			 2015).(c)Update in
			 resource limit for individuals and couplesSection 1611(a)(3) of
			 such Act (42 U.S.C. 1382(a)(3)) is amended—(1)in subparagraph
			 (A), by striking $2,250 and all that follows through the end of
			 the subparagraph and inserting $15,000 in calendar year 2015, and shall
			 be increased as described in section 1617(d) for each subsequent calendar
			 year.; and(2)in subparagraph (B), by striking
			 $1,500 and all that follows through the end of the subparagraph
			 and inserting $10,000 in calendar year 2015, and shall be increased as
			 described in section 1617(d) for each subsequent calendar year..(d)Inflation
			 adjustmentSection 1617 of such Act (42 U.S.C. 1382f) is
			 amended—(1)in the section
			 heading, by inserting ; inflation adjustment after benefits; and(2)by adding at the
			 end the following:(d)In the case of any calendar year after
				2015, each of the amounts specified in sections 1611(a)(3),
			 1612(b)(2)(A), and
				1612(b)(4) shall be increased by multiplying each such amount by
			 the quotient
				(not less than 1) obtained by dividing—(1)the average of the
				Consumer Price Index for Urban Wage Earners and Clerical Workers
			 (CPI–W, as
				published by the Bureau of Labor Statistics of the Department of
			 Labor) for the
				12-month period ending with September of the preceding calendar
			 year, by(2)such average for
				the 12-month period ending with September
				2014..3.Support and
			 maintenance furnished in kind not included as income(a)In
			 generalSection 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is
			 amended—(1)in the matter preceding subparagraph (A), by inserting
			 (other than support or maintenance furnished in kind) after
			 all other income; and(2)in subparagraph
			 (A)—(A)by striking
			 or kind;(B)by striking clause
			 (i) and redesignating clauses (ii) and (iii) as clauses (i) and (ii),
			 respectively; and(C)in clause (ii) (as so redesignated), by
			 striking and the provisions of clause (i) shall not be
			 applicable.(b)Conforming
			 amendments(1)Section 1611(c) of such Act (42 U.S.C.
			 1382(c)) is amended by striking paragraph (6) and redesignating paragraphs
			 (7)
			 through (10) as paragraphs (6) through (9), respectively.(2)Section 1612(a)(2) of such Act (42 U.S.C.
			 1382a(a)(2)) is amended—(A)in subparagraph
			 (F), by inserting and at the end;(B)in subparagraph
			 (G), by striking ; and and inserting a period;(C)by moving
			 subparagraph (G) 2 ems to the right; and(D)by striking
			 subparagraph (H).(3)Section 1621(c) of such Act (42 U.S.C.
			 1382j(c)) is amended to read as follows:(c)In determining the
				amount of income of an alien during the period of 5 years after
			 such alien's
				entry into the United States, support or maintenance furnished in
			 cash to the
				alien by such alien's sponsor (to the extent that it reflects
			 income or
				resources which were taken into account in determining the amount
			 of income and
				resources to be deemed to the alien under subsection (a) or (b) of
			 this
				section) shall not be considered to be income of such alien under
			 section
				1612(a)(2)(A)..4.Repeal of penalty
			 for disposal of resources for less than fair market valueSection 1613(c) of such Act (42 U.S.C.
			 1382b(c)) is amended to read as follows:(c)Notification of
				Medicaid Policy Restricting Eligibility of Institutionalized
			 Individuals for
				Benefits Based on Disposal of Resources for Less Than Fair Market
				Value(1)At
				the time an individual (and the individual's eligible spouse, if
			 any) applies
				for benefits under this title, and at the time the eligibility of
			 an individual
				(and such spouse, if any) for such benefits is redetermined, the
			 Commissioner
				of Social Security shall—(A)inform such individual of the
				provisions of section 1917(c) providing for a period of
			 ineligibility for
				benefits under title XIX for individuals who make certain
			 dispositions of
				resources for less than fair market value, and inform such
			 individual that
				information obtained pursuant to subparagraph (B) will be made
			 available to the
				State agency administering a State plan under title XIX (as
			 provided in
				paragraph (2)); and(B)obtain from such individual
				information which may be used by the State agency in determining
			 whether or not
				a period of ineligibility for such benefits would be required by
			 reason of
				section 1917(c).(2)The Commissioner of Social Security
				shall make the information obtained under paragraph (1)(B)
			 available, on
				request, to any State agency administering a State plan approved
			 under title
				XIX..5.Effective
			 dateThe amendments made by
			 this Act shall take effect on January 1, 2015.